Citation Nr: 0520167	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1976, with 20 years, 4 months, and 4 days of prior 
active service.  The veteran died on February [redacted], 1998.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.  In June 2005 the appellant 
withdrew her request for a Board hearing.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1998.

2.  On September 18, 2001, the RO received the appellant's 
claim for entitlement to improved death pension benefits.

3.  The countable income exceeds $6,814.


CONCLUSION OF LAW

The appellant does not meet the income criteria for improved 
death pension benefit.  38 U.S.C.A. §§ 101, 1503, 1521, 1541, 
5107, 5110, 5312 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 3.271, 
3.272, 3.273, 3.400 (2004); 70 Fed. Reg. 30,836 (May 27, 
2005); 69 Fed. Reg. 18,426 (April 7, 2004); 68 Fed. Reg. 
5,342 (Feb. 3, 2003); 67 Fed. Reg. 36,671 (May 24, 2002); 66 
Fed. Reg. 16,976 (Mar. 28, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the May 2002 determination was 
promulgated did the agency of original jurisdiction (AOJ) in 
November 2004 provide explicit notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence will be obtained by VA.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the appellant in November 2004 
was not given prior to the first AOJ adjudication of the 
claim, the appellant was afforded the opportunity to provide 
additional information and evidence showing a change in 
financial circumstances.  The timing-of-notice error was 
sufficiently remedied by the process carried out after the 
VCAA letter so as to provide the appellant with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
appellant provided all information and evidence necessary to 
adjudicate her claim.  The May and July 2002 determinations 
and the February and September 2003 statements of the case 
informed the appellant of the evidence in the possession of 
VA.  As it appears that VA has obtained all pertinent 
evidence, there is no duty to notify the appellant of an 
inability to obtain identified records.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(e).

In the November 2004 VCAA letter, the AOJ told the appellant 
to identify - and if possible submit - any evidence that she 
thought would support her claim.  In a June 2005 letter, the 
AOJ informed the appellant that she should submit any 
additional evidence to the Board.  In a June 2005 letter, the 
appellant indicated that she did not have any additional 
evidence to submit.  Based on the above, VA substantially 
complied with the fourth notice element - requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim - and in any event, based on the 
appellant's response, any lack of explicit request is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

By the June 2005 letter, VA informed the appellant that her 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in her claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran died on February [redacted], 1998.  On September 18, 2001, 
the RO received the appellant's claim for entitlement to 
improved death pension benefits.  She submitted a document 
from the Social Security Administration (SSA) showing that 
effective January 2001, her monthly Social Security benefits 
before the Medicare premium deduction was $879.  The document 
reflects that the monthly deduction for the Medicare premium 
was $50.

In October 2001, the appellant filed a medical expenses 
report.  She provided the following itemization: $269.04 for 
private dental insurance or treatment in January 2001; $59 
for private dental insurance in February 2001; $546 for 
primary health insurance in 2001; $120 for supplemental 
health insurance in 2001; $1,054 for dental treatment during 
the period from November 2000 to January 2001; $195 for 
dental treatment from February to July 2001; $216 for 
medicine during the period from January to September 2000; 
$70 for gasoline for her trips to medical providers from 
January to September 2000; and $176.80 for contact lenses and 
solution during the period from December 2000 to January 
2001.  In an attachment, she reported that she paid $466.33 
in Medicare insurance for the period from January 2000 to 
January 2001.  She stated that in August 2001 she paid $78 
for contact lenses and $98 for a year's supply of solution.  
She noted that she had a $20 co-payment in August 2001 for 
medical services.

In a December 2001 medical expense report regarding expenses 
in 2001, the appellant provided the following itemization: 
$546 for primary health insurance in 2001; $120 for 
supplemental health insurance in 2001; $188 for medicine 
during the period from January to June 2001; $78 for contact 
lenses in May 2001; $859.04 for dental treatment in 2001; $59 
for dental insurance in 2001; $20 in co-payments during the 
period from January to November 2001; $98 for contact lens 
solution during the period from January to November 2001; and 
$98 for gasoline for trips to medical providers in 2001.
 
In March 2002, SSA confirmed that the appellant received $880 
a month in Social Security benefits from July to November 
2001 and that starting in December 2001 her Social Security 
benefits were $903 a month.

In a March 2002 medical expense report regarding expenses 
from September 18, 2001, to March 12, 2002, the appellant 
provided the following itemization: $418 for health insurance 
for the period from mid-September 2001 to mid-March 2002; 
$336 for dental treatment in October 2001; $125 for dental 
treatment in February 2001; $29.50 for dental insurance for 
the period from mid-September 2001 to mid-March 2002; $128.94 
for contact lenses in January 2002; $30.90 for contact lenses 
solution during the period from mid-September 2001 to mid-
March 2002; and $49.25 for gasoline for trips to medical 
providers for the period from mid-September 2001 to mid-March 
2002.

In a June 2002 medical expense report, the appellant provided 
the following itemization: $99.47 for eye treatment in 
January 2002; $125 for dental treatment in February 2002.  
She also noted that she drove 864 miles in 2001 for medical 
treatment.
 
III.  Legal Criteria

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of this 
title.  38 U.S.C.A. § 1541(a).  Each time there is an 
increase under 38 U.S.C.A. § 5312, the actual rates will be 
published in the "Notices" section of the Federal Register.  
38 C.F.R. § 3.23.  Effective December 1, 2000, the maximum 
rate for surviving spouse alone was $6,237.  66 Fed. Reg. 
16,976 (Mar. 28, 2001).  Effective December 1, 2001, the 
maximum rate for surviving spouse alone was $6,407.  67 Fed. 
Reg. 36,671 (May 24, 2002).  Effective December 1, 2002, the 
maximum rate for surviving spouse alone was $6,497.  68 Fed. 
Reg. 5,342 (Feb. 3, 2003).  Effective December 1, 2003, the 
maximum rate for surviving spouse alone was $6,634.  69 Fed. 
Reg. 18,426 (April 7, 2004).  Effective December 1, 2004, the 
maximum rate for surviving spouse alone is $6,814.  70 Fed. 
Reg. 30,836 (May 27, 2005). 

The maximum rate of improved death pension for surviving 
spouse shall be reduced by the amount of the countable annual 
income of the surviving spouse.  38 C.F.R. § 3.23(b).  
Payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.

The types of income that are excluded are set forth under 38 
C.F.R. § 3.272.  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a 
relative, friend, or a charitable organization; VA pension 
benefits; casualty loss reimbursement; profit from the sale 
of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational 
expenses; a portion of the beneficiary's children's income; 
Domestic Volunteer Service Act Programs payments; 
distributions of funds under 38 U.S.C. § 1718; survivor 
benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance policies; income received 
by American Indian beneficiaries from trust or restricted 
lands; Radiation Exposure Compensation Act payments; and 
Alaska Native Claims Settlement Act payments.

Within the provisions of the following paragraphs, there will 
be excluded from the amount of an individual's annual income 
any unreimbursed amounts which have been paid within the 12-
month annualization period for medical expenses regardless of 
when the indebtedness was incurred.  An estimate based on a 
clear and reasonable expectation that unusual medical 
expenditure will be realized may be accepted for the purpose 
of authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report.  
38 C.F.R. § 3.272(g).

For surviving spouse's income, unreimbursed medical expenses 
will be excluded when all of the following requirements are 
met:

(i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, parents 
and other relatives for whom there is a moral or legal 
obligation of support;

(ii) They were or will be incurred on behalf of a person who 
is a member or a constructive member of the spouse's 
household; and

(iii) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.

38 C.F.R. § 3.272(g)(2) (2004).

For the purpose of determining initial entitlement, the 
monthly rate of pension payable to the beneficiary shall be 
computed by reducing the beneficiary's applicable maximum 
pension rate by the beneficiary's countable income on the 
effective date of entitlement and dividing the remainder by 
12.  38 C.F.R. § 3.273.

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of death pension for which 
application is received within 45 days from the date of death 
of a veteran shall be the first day of the month in which the 
death occurred.  38 U.S.C.A. § 5110(d)(2).

IV.  Analysis

The veteran died in February 1998, and the appellant's 
application was received on September 18, 2001.  The question 
is whether her income for the 12-month annualized period 
exceeded the statutory limit.  SSA reported that the 
appellant's Social Security benefits were $880 a month from 
September to November 2001 and that her Social Security 
benefits were $903 a month starting in December 2001.  
Therefore, her Social Security income for the 12-month 
annualized period was $10,767.  The Board notes the income 
derived from Social Security benefits is not excluded from 
countable income.  

Unreimbursed medical expenses, however, are excluded from 
countable income.  In that regard, the Board notes that any 
unreimbursed medical expenses paid prior to September 18, 
2001, cannot be excluded from countable income since they 
were paid prior to the 12-month annualized period starting on 
September 18, 2001.  The various medical expense reports 
submitted by the appellant reflect that she had the following 
unreimbursed medical expenses for the 12-month annualized 
period starting on September 18, 2001: $836 in medical 
insurance premiums (based on the appellant's reporting of 
$418 in medical insurance premiums for the period from mid-
September 2001 to mid-March 2002); $336 for dental treatment 
in October 2001; $125 for dental treatment in February 2002; 
$29.50 for dental insurance; $128.94 for contact lenses in 
January 2002; $61.80 for contact lens solution (based on the 
appellant's reporting of spending $30.90 for contact lens 
solution for the period from mid-September 2001 to mid-March 
2002); $99.47 for eye treatment in January 2002; and $172.80 
in transportation costs (20 cents a mile for the reported 
trips in 2001 totaling 864 miles).  

Her unreimbursed medical expenses for the 12-month annualized 
period starting on September 18, 2001, were $1,789.51.  These 
unreimbursed medical expenses exceeded 5 percent of the 
applicable maximum annual pension rate for a surviving spouse 
without dependents.  Therefore, her exceptional unreimbursed 
medical expenses can be excluded from countable income.  
Effective December 1, 2000, income cannot exceed $6,237.  
Effective December 1, 2001, the maximum rate for surviving 
spouse alone was $6,407.  Effective December 1, 2002, income 
cannot exceed $6,497.  Effective December 1, 2003, the 
maximum rate for surviving spouse alone was $6,634.  
Effective December 1, 2004, income cannot exceed $6,814.  
Since her income exceeded the statutory limit, even with the 
subtraction of countable expenses, the appellant is not 
entitled to VA nonservice-connected death pension benefits.

The Board acknowledges the appellant's statement that relying 
her Social Security benefits leaves her impoverished and that 
living in the Denver area is more expensive than in other 
parts of the United States.  While we are sympathetic to the 
appellant's circumstances, we must nonetheless point out that 
the Board has no authority to ignore the governing law and VA 
regulations.  The governing criteria in this regard are 
explicit: if an appellant's annual countable income exceeds 
the maximum annual income limitations for improved death 
pension benefits, with consideration of specific exclusions, 
such as unreimbursed medical expenses, entitlement to such 
benefits may not be established.  Consequently, no viable, 
legal option is available to the Board at this time but to 
deny the appellant's claim.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


